Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the14th day of June, 2013
(the “Effective Date”) between Univar Inc., a Delaware corporation (“Univar”),
and Warren T. Hill (“Executive”).

RECITALS

A. Univar is engaged in the chemical distribution business.

B. Since 1985, Executive has been employed by Univar (or Univar USA Inc., a
Washington corporation and wholly-owned subsidiary of Univar) in various
capacities, most recently as Univar’s Executive Vice President, Industry
Relations.

C. Executive and Univar are parties to the Employment Agreement, dated May 31,
2007, as amended by Amendment 1 to the Employment Agreement, dated October 11,
2007 (collectively, the “Prior Agreement”).

D. Univar wishes to continue to employ Executive, and Executive wishes to
continue to be employed by Univar, in accordance with the terms and conditions
set forth in this Agreement.

E. Univar and Executive intend and agree that, as of the Effective Date, this
Agreement shall supersede in its entirety the Prior Agreement and any other
prior agreements between the parties, with the exception of the Employee Stock
Option Agreement between Univar and Executive, dated March 28, 2011 (the “Stock
Option Agreement”), which shall remain in full force and effect.

F. By executing this Agreement, Executive fully waives any rights he might
otherwise have had pursuant to the Prior Agreement and acknowledges and agrees
that the covenants in this Agreement constitute sufficient consideration for
such waiver. Accordingly, Executive agrees and acknowledges that, by entering
into this Agreement, Executive is expressly consenting to the changes to the
terms and conditions of his employment as set forth herein and waiving any right
he might otherwise have had to terminate his employment with Univar for “Good
Reason,” pursuant to and as defined in Section 5.1.2 of the Prior Agreement, as
a result of those changes, as well as any right to notice of termination and/or
automatic renewal of the Prior Agreement.

TERMS AND CONDITIONS

In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and Univar agree as follows:

1. Employment. As of the Effective Date, Univar hereby agrees to employ
Executive, and Executive agrees to be employed by Univar, as its Executive Vice
President, Supplier Relations. Executive will report directly to the Chief
Executive Officer of Univar or such other persons as may be designated by the
Chief Executive Officer or the Univar Board of Directors (the “Board”) from time
to time. Executive agrees to serve in the assigned position or in such other
senior officer capacities as may be requested from time to time by Univar.
Executive agrees to perform diligently and to the best of Executive’s abilities
the duties and services pertaining to such position as reasonably determined by
Univar, as well as such additional or different duties and services appropriate
to such positions which

 

Warren T. Hill Employment Agreement

 

1



--------------------------------------------------------------------------------

Executive from time to time may be reasonably directed to perform by Univar.
Executive shall follow the reasonable instructions of Executive’s manager and
will comply in all material respects with all rules, policies and procedures of
Univar as modified from time to time to the extent that they are not
inconsistent with this Agreement. Executive will perform all of Executive’s
responsibilities in compliance with all applicable laws. During Executive’s
employment, Executive will not engage in any other business activity that
prevents Executive from carrying out Executive’s obligations under this
Agreement, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.

2. Term of Employment. Employment under this Agreement shall be terminable
at-will, and, in such case either Executive or Univar may terminate Executive’s
employment at any time with or without Cause or Good Reason, as defined in this
Agreement, and without notice, subject to the requirements set forth in
Section 5. Any termination of Executive’s employment by Executive or Univar
(other than death) shall be communicated by written notice of termination to the
other party in accordance with Section 16 of this Agreement.

3. Compensation. For the duration of Executive’s employment under this
Agreement, Executive shall be entitled to compensation computed and paid
pursuant to the following subparagraphs and subject to applicable withholdings
and deductions:

3.1 Salary. Executive shall be paid a gross salary at the rate of $450,000 per
year (the “Annual Base Salary”), with actual amounts paid to be prorated for the
actual period of employment, payable in equal installments in accordance with
Univar’s normal payroll practices. Univar may review Executive’s salary from
time to time as part of a review of Executive’s performance and other relevant
factors, including roles and responsibilities, and may determine in its sole
discretion whether any increase in salary shall be made.

3.2 Annual Bonus. Univar will provide Executive with the opportunity for annual
cash bonus awards in accordance with its management incentive plans and the
financial performance targets set for Executive thereunder (“Annual Bonus”),
with a target amount equal to 80% of the Annual Base Salary (the target bonus as
a percentage of Annual Base Salary, as in effect from time to time, is
hereinafter referred to as the “Target Bonus”) and a maximum Annual Bonus equal
to 160% of the Annual Base Salary. Any Annual Bonus payable thereunder shall be
paid between January 1st and March 15th of the year immediately following the
year to which such Annual Bonus relates. For the calendar year 2013, Executive
shall be eligible for a bonus pursuant to the terms of the 2013 Management
Incentive Plan, calculated as follows. For that portion of the calendar year
that precedes the Effective Date, such bonus, if any, shall be calculated based
on the target bonus amount of 100% and the annual base salary of $575,000 (both
as in effect prior to the Effective Date), and for that portion of the year that
includes and follows the Effective Date, the target bonus amount shall be
calculated based on the target bonus amount of 80% and the Annual Base Salary.
Any such bonus for 2013, if applicable, shall be paid in accordance with the
terms of the 2013 Management Incentive Plan and shall be paid no later than
March 15, 2014.

3.3 Special 2013 and 2014 Bonuses. Executive shall be paid a special one-time
bonus of $100,000 within 30 days of the execution of this agreement.

4. Other Benefits.

 

Warren T. Hill Employment Agreement

 

2



--------------------------------------------------------------------------------

4.1 Certain Benefits. Executive may continue to participate in employee benefit
programs established by Univar for personnel on a basis commensurate with
Executive’s position and in accordance with Univar’s benefit plans and
arrangements from time to time, including eligibility requirements, but nothing
herein shall require the adoption or maintenance of any such plan. Executive
shall be entitled to an automobile expense allowance of $1,465 per month, as may
be adjusted in accordance with the Company’s automobile allowance policy.

4.2 Vacation and Holidays. Executive shall be entitled to all public holidays
observed by Univar. Vacation days shall be in accordance with the applicable
provision of Univar’s vacation policy, provided, however, that Executive shall
be granted not less than 20 vacation days per year.

4.3 Expenses. Univar shall reimburse Executive in accordance with Univar’s
policies and procedures for reasonable expenses necessarily incurred in
Executive’s performance of Executive’s duties against appropriate receipts and
vouchers indicating the specific business purpose for each such expenditure.

5. Termination. The following provisions shall apply upon termination of
Executive’s employment under applicable circumstances as set forth below. Any
amount payable to Executive under this Section 5 shall be subject to all
applicable federal, state and local withholdings, or payroll or other taxes.
Except as set forth in this Section 5, upon termination of employment, Executive
shall not be entitled to further payments, severance or other benefits arising
under this Agreement or from Executive’s employment with Univar or its
termination, except as required by law.

5.1 By Univar with Cause or by Executive without Good Reason. lf Univar
terminates Executive’s employment for Cause or if Executive terminates
Executive’s employment without Good Reason, Executive shall be paid unpaid wages
and unused accrued vacation earned through the termination date.

5.1.1 “Cause,” as used herein, shall mean Executive’s (i) willful and continued
failure to perform his material duties with respect to Univar or its affiliates
(except where due to a physical or mental incapacity) which continues beyond 15
business days after a written demand for substantial performance is delivered to
Executive by Univar, (ii) conviction of or plea of nolo contendere to (A) the
commission of a felony by Executive, or (B) any misdemeanor that is a crime of
moral turpitude, (iii) Executive’s willful and gross misconduct in connection
with his employment duties, or (iv) breach of the non-competition,
non-solicitation or confidentiality covenants to which Executive is subject
pursuant to this Agreement, the Stock Option Agreement and/or (for previously
undiscovered acts that occurred prior to the Effective Date) the Prior
Agreement. No act on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that such action was in the best interest of Univar. No failure of Executive or
Univar to achieve performance goals, in and of itself, shall be treated as a
basis for termination of Executive’s employment for Cause. Notwithstanding
anything herein to the contrary, no termination shall be treated as for “Cause”
(and any such termination shall instead be treated as without “Cause”) unless
(i) Executive has been given not less than 15 business days’ written notice by
the Board of its intention to terminate Executive’s employment for Cause, such
notice to state in detail the

 

Warren T. Hill Employment Agreement

 

3



--------------------------------------------------------------------------------

particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based (the “Board Notice”),
(ii) the Board Notice is delivered not later than 60 days after the Board’s
learning of such act or acts or failure or failures to act, and (iii) the Board
has thereafter provided Executive with a copy of a resolution duly adopted by
the Board (after Executive has been given a reasonable opportunity, together
with counsel, to be heard before the Board) confirming that, in its judgment,
grounds for Cause on the basis of the original notice exist, and no cure was
timely effected.

5.1.2 “Good Reason,” as used herein, shall mean (i) a material reduction in
Executive’s base salary or a material reduction in annual incentive compensation
opportunity, in each case other than any isolated or inadvertent failure by
Univar that is not in bad faith and is cured within 30 business days after
Executive gives Univar notice of such event; or (ii) the failure of a successor
to have assumed this Agreement in connection with any sale of the business,
where such assumption does not occur by operation of law, provided that in order
for an event described in this Section 5.1.2 to constitute Good Reason,
Executive must provide notice to Univar (in accordance with Section 16 of this
Agreement) within 90 business days of the initial existence of such event.

5.2 By Univar other than for Cause, Death or Total Disability, or by Executive
for Good Reason. lf Univar terminates Executive’s employment other than for
Cause, death, or Total Disability, or if Executive terminates Executive’s
employment for Good Reason in the absence of Cause or Total Disability, Univar
shall pay to Executive the amounts and benefits set forth below; provided,
however, that Executive’s entitlement to the amounts described in Sections 5.2.2
and 5.2.3 is conditioned upon Executive executing and not revoking a release
substantially in the form attached as Exhibit A (the “Release”), subject to
revision as required by the particular circumstances of the termination, within
the applicable 28 or 52 day time period provided for therein (the “Applicable
Release Period”); provided, however, that in any case where the first and last
days of the Applicable Release Period are in two separate taxable years, any
payments required to be made to Executive that are treated as deferred
compensation for purposes of Code Section 409A shall be made in the later
taxable year, following the conclusion of the Applicable Release Period.

5.2.1 Unpaid wages and unused accrued vacation earned through the termination
date;

5.2.2 A severance payment, payable in a lump sum payment not later than 15 days
following the expiration of the Applicable Release Period, in an amount equal to
the sum of (A) 18 months of the Annual Base Salary plus (B) one and one half
(1.5) times the Target Bonus for the year in which Executive’s employment
terminates, less applicable withholdings and deductions; and

5.2.3 A prorated bonus for the year of termination, payable in a lump sum at the
time such payment would be paid in accordance with Univar’s then current
management incentive plan, equal to the product of (A) the bonus that would have
been earned had Executive remained employed until the end of the year of
termination multiplied by (B) a fraction (i) the numerator of which is the
number of days Executive was employed during the year in which Executive’s
employment terminates and (ii) the denominator of which is 365 (the “Prorated
Bonus”), less applicable withholdings and deductions.

 

Warren T. Hill Employment Agreement

 

4



--------------------------------------------------------------------------------

5.3 Total Disability. If Univar or Executive terminates Executive’s employment
due to Executive’s Total Disability, Univar shall pay to Executive unpaid wages
and unused accrued vacation earned through the termination date and the Prorated
Bonus. “Total Disability” as used herein shall have the same meaning as the term
“Total Disability’’ as used in Univar’s long-term disability policy in effect at
the time of termination, if one exists. If Univar does not have a long-term
disability policy in effect at such time, the term “Total Disability” shall mean
Executive’s inability (with or without such accommodation as may be required by
law protecting persons with disabilities) to perform the essential functions of
Executive’s duties hereunder for a period aggregating to 90 calendar days in a
12 month period, provided, however, that this period may be extended in the sole
discretion of the Chief Executive Officer.

5.4 Death. If Executive’s employment terminates due to death, Univar shall pay
to Executive’s estate the unpaid wages and unused accrued vacation earned
through the termination date and the Prorated Bonus.

6. Confidential Information.

6.1 Executive recognizes that the success of Univar and its current and future
Affiliates (as defined below Section 6.7) depends upon the protection of
information or materials that are designated as confidential and/or proprietary
at the time of disclosure or should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential, including
without limitation information to which Executive has access while employed by
Univar, whether recorded in any medium or merely memorized (all such information
being “Confidential Information”). “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers, and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, designs, specifications, compilations, inventions (as defined in
Section 8.1), improvements, patent applications, studies, research, methods,
devices, prototypes, processes, procedures and techniques. Confidential
Information expressly includes information provided to Univar and its Affiliates
by third parties under circumstances that require them to maintain the
confidentiality of such information. Notwithstanding the foregoing, Executive
shall have no confidentiality obligation with respect to disclosure of any
Confidential Information that (a) was, or at any time becomes, available in the
public domain, other than through a violation of this Agreement or (b) Executive
can demonstrate by written evidence was furnished to Executive by a third party
in lawful possession thereof and who was not under an obligation of
confidentiality to Univar or any of its Affiliates.

6.2 Executive agrees that during Executive’s employment and after termination of
employment irrespective of cause, Executive will use Confidential Information
only for the benefit of Univar and its Affiliates and will not directly or
indirectly use or divulge, or permit others to use or divulge, any Confidential
Information for any reason, except as authorized by Univar or its Affiliates.
Notwithstanding the foregoing, Executive may disclose Confidential

 

Warren T. Hill Employment Agreement

 

5



--------------------------------------------------------------------------------

Information as required pursuant to an order or requirement of a court,
administrative agency or other government body, provided Executive has notified
Univar or the applicable Affiliate immediately after receipt of such order or
requirement and allowed Univar and/or the Affiliate a meaningful opportunity to
apply for protective measures.

6.3 Executive hereby assigns to Univar any rights Executive may have or acquire
in such Confidential Information and acknowledges that all Confidential
Information shall be the sole property of Univar and/or its Affiliates or their
assigns.

6.4 There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein, other than those set
forth in the Stock Option Agreement.

6.6 Executive’s obligations under this Section 6 are in addition to any
obligations that Executive has under the Stock Option Agreement, as well as
under state and federal law. Executive agrees that in the course of Executive’s
employment with Univar, Executive will not violate in any way the rights that
any entity, including any former employer, has with regard to trade secrets or
proprietary or confidential information.

6.7 For purposes of this Agreement, the term “Affiliate” means any entity
currently existing or subsequently organized or formed that directly or
indirectly controls, is controlled by or is under common control with Univar,
whether through ownership of voting securities, by contract or otherwise.

6.8 Executive’s obligations under this Section 6 are indefinite in term and
shall survive the termination of Executive’s employment.

7. Return of Univar Property. Executive acknowledges that all tangible items
containing any Confidential Information, including without limitation memoranda,
photographs, records, reports, manuals, drawings, blueprints, prototypes, notes,
documents, drawings, specifications, software, media and other materials,
including any copies thereof (including electronically recorded copies), are the
exclusive property of Univar or its applicable Affiliate, and Executive shall
deliver to Univar all such material in Executive’s possession or control upon
Univar’s request and in any event upon the termination of Executive’s employment
with Univar. Executive shall also return any keys, equipment, identification or
credit cards, or other property belonging to Univar or its Affiliates upon
termination or request.

8. Inventions.

8.1 Executive understands and agrees that all Inventions are the exclusive
property of Univar. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products, formulas and techniques, improvements to
any of the foregoing, and all other matters ordinarily intended by the words

 

Warren T. Hill Employment Agreement

 

6



--------------------------------------------------------------------------------

“intellectual property,” whether or not patentable, copyrightable, or otherwise
able to be registered, which are developed, created, conceived of or reduced to
practice by Executive, alone or with others, during Executive’s employment with
Univar or Affiliates(whether or not during working hours) or within three
(3) months thereafter and related to Univar’s then existing or proposed
business. In recognition of Univar’s ownership of all Inventions, Executive
shall make prompt and full disclosure to Univar of, will hold in trust for the
sole benefit of Univar, and (subject to Section 8.2 below) hereby assigns, and
agrees to assign in the future, exclusively to Univar all of Executive’s right,
title, and interest in and to any and all such Inventions.

8.2 NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: Executive
understands that Executive’s obligation to assign inventions shall not apply to
any invention for which no equipment, supplies, facilities, or trade secret
information of Univar was used and that was developed entirely on Executive’s
own time, unless (a) the invention relates (i) directly to the business of
Univar, or (ii) to Univar’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Executive
for Univar.

8.3 To the extent any works of authorship created by Executive made within the
scope of employment may be considered “works made for hire” under United States
copyright laws, they are hereby agreed to be works made for hire. To the extent
any such works do not qualify as a “work made for hire” under applicable law,
and to the extent they include material subject to copyright, Executive hereby
irrevocably and exclusively assigns and conveys all rights, title and interests
in such works to Univar subject to no liens, claims or reserved rights.
Executive hereby waives any and all “moral rights” that may be applicable to any
of the foregoing, for any and all uses, alterations, and exploitation thereof by
Univar, or its Affiliates, or their successors, assignees or licensees. To the
extent that any such “moral rights” may not be waived in accordance

with law, Executive agrees not to bring any claims, actions or litigation
against Univar, its Affiliates, or their successors, assignees or licensees,
based on or to enforce such rights. Without limiting the preceding, Executive
agrees that Univar may in its discretion edit, modify, recast, use, and promote
any such works of authorship, and derivatives thereof, with or without the use
of Executive’s name or image, without compensation to Executive other than that
expressly set forth herein.

8.4 Executive hereby waives and quitclaims to Univar any and all claims of any
nature whatsoever that Executive now or hereafter may have for infringement of
any patent or patents from any patent applications for any Inventions. Executive
agrees to cooperate fully with Univar and take all other such acts requested by
Univar (including signing applications for patents, assignments, and other
papers, and such things as Univar may require) to enable Univar to establish and
protect its ownership in any Inventions and to carry out the intent and purpose
of this Agreement, during Executive’s employment or thereafter. If Executive
fails to execute such documents by reason of death, mental or physical
incapacity or any other reason, Executive hereby irrevocably appoints Univar and
its officers and agents as Executive’s agent and attorney-in-fact to execute
such documents on Executive’s behalf.

8.5 Executive agrees that there are no Inventions made by Executive prior to
Executive’s employment with Univar and belonging to Executive that Executive
wishes to have excluded from this Section 8 (the “Excluded Inventions”). If
during Executive’s employment

 

Warren T. Hill Employment Agreement

 

7



--------------------------------------------------------------------------------

with Univar, Executive uses in the specifications or development of, or
otherwise incorporates into a product, process, service, technology, or machine
of Univar or its Affiliates, or otherwise uses any invention, proprietary
know-how, or other intellectual property in existence before the Effective Date
owned by Executive or in which Executive has any interest (“Existing Know-How”),
Univar or its Affiliate, as the case may be, is hereby granted and shall have a
non-exclusive, royalty-free, fully paid up, perpetual, irrevocable, worldwide
right and license under the Existing Know-How (including any patent or other
intellectual property rights therein) to make, have made, use, sell, reproduce,
distribute, make derivative works from, publicly perform and display, and
import, and to sublicense any and all of the foregoing rights to that Existing
Know- How (including the right to grant further sublicenses) without restriction
as to the extent of Executive’s ownership or interest, for so long as such
Existing Know-How is in existence and is licensable by Executive.

9. Non-Solicitation and Non-Competition.

9.1 During Executive’s employment with Univar, and for a period expiring 18
months after the termination of Executive’s employment, regardless of the
reason, if any, for such termination, Executive shall not, in the United States,
Western Europe or Canada, directly or indirectly:

9.1.1 solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of Univar or any of its
Affiliates to alter or discontinue his or her relationship with Univar or its
Affiliates;

9.1.2 solicit from any person or entity that was a customer of Univar or any of
its Affiliates during Executive’s employment with Univar any business of a type
or nature similar to the business of Univar or any of its Affiliates with such
customer;

9.1.3 solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of Univar or any of its Affiliates to discontinue its relationship
with Univar or its Affiliates;

9.1.4 solicit, divert, take away or attempt to solicit, divert or take away any
customers of Univar or its Affiliates; or

9.1.5 engage in or participate in the chemical distribution or logistics
business.

9.2 Nothing in Section 9.1 limits Executive’s ability to hire an employee of
Univar or any of its Affiliates in circumstances under which such employee first
contacts Executive regarding employment and Executive does not violate any of
Sections 9.1.1, 9.1.2, 9.1.3, 9.1.4 or 9.1.5 herein.

9.3 Univar and Executive agree that the provisions of this Section 9 do not
impose an undue hardship on Executive and are not injurious to the public; that
this provision is necessary to protect the business of Univar and its
Affiliates; that the nature of Executive’s responsibilities with Univar under
this Agreement provide and/or will provide Executive with access to Confidential
Information that is valuable and confidential to Univar and its Affiliates; that
Univar would not employ Executive if Executive did not agree to the provisions
of this

 

Warren T. Hill Employment Agreement

 

8



--------------------------------------------------------------------------------

Section 9; that this Section 9 is reasonable in terms of length of time and
scope; and that adequate consideration supports this Section 9. In the event
that a court determines that any provision of this Section 9 is unreasonably
broad or extensive, Executive agrees that such Court should narrow such
provision to the extent necessary to make it reasonable and enforce the
provision as narrowed. Executive further acknowledges and agrees that Section 4
of Exhibit A to the Stock Option Agreement imposes obligations on Executive that
are similar to those imposed by this Section 9, but that the obligations imposed
by the Stock Option Agreement are supported by separate and independently
sufficient consideration, as set forth in that agreement.

10. Remedies. Notwithstanding any other provisions of this Agreement regarding
dispute resolution, including Section 11, Executive agrees that Executive’s
violation of any of Sections 6, 7, 8 or 9 of this Agreement would cause Univar
or its Affiliates irreparable harm which would not be adequately compensated by
monetary damages and that an injunction may be granted by any court or courts
having jurisdiction restraining Executive from violation of the terms of this
Agreement upon any breach or threatened breach of Executive of the obligations
set forth in any of Sections 6, 7, 8 or 9. The preceding sentence shall not be
construed to limit Univar or its Affiliates from any other relief or damages to
which it may be entitled as a result of Executive’s breach of any provision of
this Agreement, including Sections 6, 7, 8 or 9.

11. Venue. Except for proceedings for injunctive relief, the venue of any
litigation arising out of Executive’s employment with Univar or interpreting or
enforcing this Agreement shall lie in a court of appropriate jurisdiction in
King County, Washington.

12. Fees. The prevailing party will be entitled to its costs and attorneys’ fees
incurred in any litigation relating to the interpretation or enforcement of this
Agreement.

13. Disclosure. Executive agrees fully and completely to reveal the terms of
Sections 6, 7, 8 and 9 of this Agreement, and Exhibit A of the Stock Option
Agreement, to any future employer or business contacts of Executive and
authorizes Univar and its Affiliates, at their election, to make such
disclosure.

14. Representation of Executive. Executive represents and warrants to Univar
that Executive is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services and duties
provided for in this Agreement. Executive shall not in the course of Executive’s
employment violate any obligation that Executive may owe any third party,
including former employers.

15. Assignability. During Executive’s employment, this Agreement may not be
assigned by either party without the written consent of the other; provided,
however, that Univar may assign its rights and obligations under this Agreement
without Executive’s consent to any of its Affiliates or to a successor by sale,
merger or liquidation, if such successor carries on the business substantially
in the form in which it is being conducted at the time of the sale, merger or
liquidation and, notwithstanding anything in this Agreement, such assignment and
Executive’s transfer of employment thereunder shall not be deemed a termination
of employment under Section 5.2 of this Agreement. This Agreement is binding
upon Executive, Executive’s heirs, personal representatives and permitted
assigns and on Univar, its successors and assigns.

 

Warren T. Hill Employment Agreement

 

9



--------------------------------------------------------------------------------

16. Notices. Any notice required or permitted to be given hereunder is
sufficient if in writing and delivered by e-mail, by hand, by facsimile or by
registered or certified mail, at a valid address of the Executive on file with
Univar, or in the case of Univar, at the address of its principal executive
offices, attention to the General Counsel or Chief Executive Officer, or such
other address as may be provided to each party by the other.

17. Severability. If any provision of this Agreement or compliance by any of the
parties with any provision of this Agreement constitutes a violation of any law,
or is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable or void, shall be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, said provision, to the
extent that it is in violation of law, unenforceable or void, shall be deemed
severable from the remaining provisions of this Agreement, which provisions will
remain binding on the parties.

18. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder will operate as a waiver thereof; nor
will any single or partial waiver of a breach of any provision of this Agreement
operate or be construed as a waiver of any subsequent breach; nor will any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or by law.

19. Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the State of Washington without regard to the
conflicts of law provisions of such laws.

20. Survival. Notwithstanding anything to the contrary in this Agreement, the
obligations of this Agreement shall survive a termination of this Agreement or
the termination of Executive’s employment with Univar, except for obligations
under Sections 1 , 2, 3 and 4.

21. Entire Agreement. This instrument contains the entire agreement of Executive
and Univar with respect to the subject matter herein and supersedes all prior
such agreements and understandings, and there are no other such representations
or agreements other than as stated in this Agreement related to the terms and
conditions of Executive’s employment with Univar; provided, however, that the
Stock Option Agreement (including without limitation the covenants set forth in
Exhibit A thereto) is not superseded by this Agreement and remains in full force
and effect. Wherever possible, this Agreement and the Stock Option Agreement
shall be interpreted in a manner that avoids any conflict and allows both
agreements to be given full effect and enforcement. If there is any unavoidable
conflict between any provision(s) of this Agreement and any provision(s) of the
Stock Option Agreement, Executive and Univar agree that the provision(s)
providing the greater protection of Univar’s interests shall govern. This
Agreement may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought, and any such modification agreed to by Univar must, in
order to be binding upon Univar, be signed by the Chief Executive Officer of
Univar or a person delegated responsibility by the Board.

22. Executive’s Recognition of Agreement. Executive acknowledges that Executive
has

 

Warren T. Hill Employment Agreement

 

10



--------------------------------------------------------------------------------

read and understood this Agreement and agrees that its terms are necessary for
the reasonable and proper protection of the business of Univar and its
Affiliates. Executive acknowledges that Executive has been advised by Univar
that Executive is entitled to have this Agreement reviewed by an attorney of his
selection, at Executive’s expense, prior to signing, and that Executive has
either done so or elected to forgo that right.

23. Delayed Payment under certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, to the extent required to avoid an excise tax
under Internal Revenue Code Section 409A, the payment of any compensation
pursuant to Sections 5.2.2, 5.2.3, 5.3 or 5.4 shall be delayed for a period of
six (6) months following Executive’s separation from service if Executive is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i). In such a
circumstance, the payments that would otherwise have been made during such
six-month period will be paid on the six- month anniversary of Executive’s
separation from service.

 

Warren T. Hill Employment Agreement

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly signed and delivered this Employment
Agreement as of the day and year first above written.

UNIVAR INC.

/s/ J. Erik Fyrwald

J. Erik Fyrwald

President and Chief Executive Officer

EXECUTIVE

 

/s/ Warrant T. Hill

Warren T. Hill

 

 

Warren T. Hill Employment Agreement

 

12



--------------------------------------------------------------------------------

EXHIBIT A

UNIVAR INC. RELEASE

This Release (“Release”) is entered into by Warren T. Hill (“Executive”) with
respect to the termination of the employment relationship between Executive and
Univar Inc. (the “Company”).

1. Executive’s last day of employment with the Company was             
(“Termination Date”).

2. Executive has been provided all compensation and benefits earned by virtue of
Executive’s employment with Employer, except to the extent that Executive may
still be owed salary earned during the last pay period prior to the Termination
Date and accrued unused vacation, and excluding amounts Executive may be
eligible to receive pursuant to Section 5.2 of the Employment Agreement between
Executive and the Company dated(“Employment Agreement”).

3. As consideration for the obligations undertaken by the Company pursuant to
the Employment Agreement, including without limitation Section 5.2 of that
agreement, Executive hereby releases the Company and its affiliates, including
without limitation Univar USA, Inc. (formerly Vopak USA Inc.) and their
respective officers, directors, and employees, from any and all claims, causes
of action, and liability for damages of whatever kind, known or unknown, arising
from or relating to Executive’s employment and separation from employment
(“Released Claims”). Released Claims include claims (including claims to
attorneys’ fees), damages, causes of action, and disputes of any kind
whatsoever, including without limitation all claims for wages, employee
benefits, and damages arising out of any: contracts, express or implied
(including the Employment Agreement); tort; discrimination; wrongful
termination; any federal, state, local, or other governmental statute or
ordinance, including without limitation Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended
(“ADEA’’), the Fair Labor Standards Act, the Washington Law Against
Discrimination, the Washington Minimum Wage Act and the Employee Retirement
Income Security Act of 1974, as amended (“BRISA”); and any other legal
limitation on the employment relationship. Notwithstanding the foregoing,
“Released Claims” do not include: (i) claims for breach or enforcement of this
Release, (ii) claims that arise after the execution of this Agreement,
(iii) claims to vested benefits under ERISA, workers’ compensation claims, );
(iv) claims for indemnification as a current or former director or officer of
any of the entities that comprise the Company, or (if applicable) inclusion as a
beneficiary of any insurance policy related to Executive’s service in such
capacity; or (v) any other claims that may not be released under this Release in
accordance with applicable law.

4. Executive represents and warrants that Executive has not filed any litigation
based on any Released Claims. Executive covenants and promises never to file,
press, or join in any lawsuit based on any Released Claim and agrees that any
such claim, if filed by Executive, shall be dismissed, except that this covenant
and promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA. Moreover, while
nothing in this Agreement restricts Executive from bringing before any fair
employment practices agencies matters for which such agencies have jurisdiction,
or cooperating in any investigation by any such agency, Executive covenants and
promises that he waives, releases, and shall not accept any benefits of any

 

Warren T. Hill Employment Agreement

 

13



--------------------------------------------------------------------------------

administrative or agency action. Executive represents and warrants that
Executive is the sole owner of any and all Released Claims that Executive may
have; and that Executive has not assigned or otherwise transferred Executive’s
right or interest in any Released Claim.

5. Executive represents and warrants that Executive has turned over to the
Company all property of the Company and its affiliates, including without
limitation all files, memoranda, keys, manuals, equipment, data, records, and
other documents, including electronically recorded documents and data that
Executive received from the Company, its affiliates, or their employees, or that
Executive generated in the course of employment with the Company or any
affiliate.

6. Executive specifically agrees as follows:

a. Executive has carefully read this Release [(if applicable), including its
attached Exhibit A setting forth various disclosures regarding the applicable
separation program as required by the ADEA,] and finds that it is written in a
manner that Executive understands;

b. Executive is knowingly and voluntarily entering into this Release;

c. Executive acknowledges that the Company is providing benefits in the form of
payments and compensation, to which Executive would not otherwise be entitled in
t11e absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;

d. Executive understands that this Release is waiving any potential claims under
the ADEA and other discrimination statutes, except as provided in this Release;

e. Executive is hereby advised by this Release to consult with an attorney prior
to executing this Release and has done so or has knowingly and voluntarily
waived the right to do so;

f. Executive understands he has a period of at least [twenty-one
(21)][forty-five (45)] days from the date a copy of this Release is provided to
Executive in which to consider and sign the Release (during which the offer will
remain open), and that Executive has an additional seven (7) days after signing
this Release within which to revoke acceptance of the Release;

g. If during the [twenty-one (21)][forty-five (45)]day waiting period Executive
should elect not to sign this Release, or during the seven (7) day revocation
period Executive should revoke acceptance of the Release, then this Release
shall be void and the effective date of this Release shall be the eighth day
after Executive signs and delivers this Release, provided he has not revoked
acceptance; and

h. Executive may accept this Release before the expiration of the [twenty-one
(21)][forty-five (45)] days, in which case Executive shall waive the remainder
of the [twenty-one (21)-day][forty-five (45)-day] waiting period.

7. Executive hereby acknowledges his obligation to comply with the obligations
pursuant

 

Warren T. Hill Employment Agreement

 

14



--------------------------------------------------------------------------------

to the Employment Agreement and the Employee Stock Option Agreement between
Univar Inc. and Executive, dated March 28, 2011 (the “Stock Option Agreement”),
that survive the termination of his employment, including without limitation
those obligations with respect to confidentiality, inventions, non-solicitation
and non-competition.

8. Section 3 of this Release is integral to its purpose and may not be severed
from this Release. In the event that any other provision of this Release shall
be found to be unlawful or unenforceable, such provision shall be deemed
narrowed to the extent required to make it lawful and enforceable. If such
modification is not possible, such provision shall be severed from the Release
and the remaining provisions shall remain fully valid and enforceable to the
maximum extent consistent with applicable law. To the extent any terms of this
Release are put into question, all provisions shall be interpreted in a manner
that would make them consistent with current law.

 

9. With regard to the subject matter herein, this Release shall be interpreted
pursuant to Washington law.

 

Executive:

 

Warren T. Hill Dated:  

 

Univar Inc.

 

<<insert name>> Dated:  

 

 

Warren T. Hill Employment Agreement

 

15